Exhibit BY-LAWS OF ADVANCE AUTO PARTS, INC. Effective 2/17/09 TABLE OF CONTENTS Page I. OFFICES 1 Section 1.01 Registered Office 1 Section 1.02 Other Offices 1 II. STOCKHOLDERS 1 Section 2.01 Place of Meetings 1 Section 2.02 Annual Meetings 1 Section 2.03 Special Meetings 2 Section 2.04 Notice of Meetings 2 Section 2.05 Waiver of Notice 2 Section 2.06 Quorum 2 Section 2.07 Adjourned Meetings 2 Section 2.08 Voting 3 Section 2.09 Proxies 3 Section 2.10 Fixing Date for Determination of Stockholders of Record 4 Section 2.11 Action by Written Consent of Stockholders 4 Section 2.12 Stockholder List 5 Section 2.13 Voting Procedures and Inspectors of Elections 5 III. BOARD OF DIRECTORS 6 Section 3.01 General Powers; Organization 6 Section 3.02 Number, Qualification and Term of Office 6 Section 3.03 Resignation and Removal; Vacancies 7 Section 3.04 Regular Meetings 7 Section 3.05 Special Meetings 7 Section 3.06 Notice of Special Meetings 7 Section 3.07 Waiver of Notice 7 Section 3.08 Quorum 7 Section 3.09 Committees of Directors 7 Section 3.10 Lead Director 8 Section 3.11 Conference Communications 8 Section 3.12 Action by Written Consent of Directors 8 Section 3.13 Compensation 9 Section 3.14 Nomination Procedures 9 IV. OFFICERS 9 Section 4.01 Number 9 i TABLE OF CONTENTS (continued) Page Section 4.02 Election, Term of Office and Qualifications 10 Section 4.03 Compensation 10 Section 4.04 Registration and Removal; Vacancies 10 Section 4.05 Chief Executive Officer 10 Section 4.06 Chair of the Board 10 Section 4.07 President 10 Section 4.08 Vice Presidents 11 Section 4.09 Secretary 11 Section 4.10 Treasurer 11 Section 4.11 Authority and Other Duties 11 V. INDEMNIFICATION 11 Section 5.01 Indemnification 11 Section 5.02 Insurance 12 Section 5.03 Expenses Payable in Advance 13 VI. STOCK 13 Section 6.01 Certificates for Stock 13 Section 6.02 Issuance of Stock 13 Section 6.03 Partly Paid Stock 14 Section 6.04 Registered Stockholders 14 Section 6.05 Transfer of Stock 14 Section 6.06 Lost, Stolen or Destroyed Certificates 14 Section 6.07 Facsimile Signatures 15 VII. MISCELLANEOUS 15 Section 7.01 Dividends 15 Section 7.02 Interested Directors and Officers 15 Section 7.03 Voting Securities Held by the Corporation 16 Section 7.04 Execution of Instruments 16 Section 7.05 Advances 16 Section 7.06 Fiscal Year 16 Section 7.07 Corporate Seal 16 Section 7.08 Form of Records 16 Section 7.09 Power to Amend 17 ii I.Offices. Section1.01Registered Office.The Corporation shall maintain a registered office and registered agent within the State of Delaware at such place as may be designated from time to time by the Board of Directors of the Corporation. Section1.02Other Offices.The Corporation may also have offices at such other places both within and without the State of Delaware as the Board of Directors may from time to time determine or as the business of the Corporation may require. II.Stockholders. Section2.01Place of Meetings.Meetings of stockholders may be held at the principal executive office of the Corporation or at such other place as may be designated by the Board of Directors, the Chief Executive Officer of the Corporation or the Chair of the Board of Directors. Section2.02Annual Meetings.An annual meeting of stockholders shall be held in each calendar year for the election of directors on such date and at such time as shall be designated from time to time by the Board of Directors.Any other proper business may be transacted at the annual meeting, provided that such business is properly brought before the meeting.To be properly brought before the meeting, business must be (a) specified in the notice of meeting (or a supplement thereto) given by or at the direction of the Board of Directors, (b) otherwise properly brought before the meeting by or at the direction of the Board of Directors, or (c) properly brought before the meeting by a stockholder.For business to be properly brought before the annual meeting by a stockholder, written notice of such business must be delivered to, or mailed to and received by, the Secretary of the Corporation at the principal executive offices of the Corporation not less than forty-five (45) days or more than seventy-five (75) days prior to the first anniversary of the date on which the Company first mailed its proxy materials for the preceding year’s annual meeting of stockholders; provided, however, that if the date of the annual meeting is advanced more than thirty (30) days prior to or delayed by more than thirty (30) days after the anniversary of the preceding year’s annual meeting, notice by the stockholder to be timely must be so delivered not later that the close of business on the later of (i) the 90th day prior to such annual meeting or (ii) the 10th day following the day on which public announcement of the date of such meeting is first made.In no event shall the public disclosure of an adjournment of an annual meeting commence a new time period for the giving of a stockholder’s notice as described above.A stockholder’s notice to the Secretary shall set forth as to each matter the stockholder proposes to bring before the annual meeting (a) a brief description of the business desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting, (b) the name and address, as they appear on the Corporation’s books, of the stockholder proposing such business and the name and address of the beneficial owner, if different than the stockholder of record, on whose behalf the proposal is made, (c) the class and number of shares of the Corporation that are beneficially owned by the stockholder and such beneficial owner, if any, and (d) any material interest of the stockholder or such beneficial owner in such business.Notwithstanding anything in these By-Laws to the contrary, no business shall be conducted at any annual meeting except in accordance with the 1 procedures set forth in this Section.The Chair or other person presiding at the annual meeting shall, if the facts warrant, determine and declare to the meeting that business was not properly brought before the meeting in accordance with the provisions of this Section, and if he or she should so determine, he or she shall so declare to the meeting and any such business not properly brought before the meeting shall not be transacted. Section2.03Special Meetings.A special meeting of stockholders, for any purpose or purposes, may be called only by the Chief Executive Officer, the Chair of the Board of Directors, or the Board of Directors and may not be called by any other person or persons.Business transacted at any special meeting shall be limited to the purposes stated in the notice of the meeting. Section2.04Notice of Meetings.A written notice stating the place, date and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given not less then 10 nor more than 60 days before the date of such meeting to each stockholder of record of the Corporation entitled to vote at such meeting.Such notice shall be personally delivered or mailed and, if mailed, shall be deemed to be given when deposited in the mail, postage prepaid, addressed to the stockholder’s mailing address shown upon the records of the Corporation. Section2.05Waiver of Notice.Notice of any meeting of stockholders may be waived either before or after such meeting in a writing signed by the person or persons entitled to the notice.Attendance of a person at a meeting also shall constitute a waiver of notice of such meeting, except when the person attends a meeting for the express purpose of objecting at the beginning of the meeting to the transaction of any business because the meeting is not lawfully called or convened. Section2.06Quorum.At each meeting of stockholders, except where otherwise provided by law or the Certificate of Incorporation or these By-Laws, the holders of a majority of the outstanding capital stock entitled to vote at the meeting, present in person or represented by proxy, shall constitute a quorum.If a quorum is once present at the meeting, the stockholders may continue to transact business until adjournment notwithstanding the withdrawal of enough stockholders to leave less than a quorum. Section2.07Adjourned Meetings.The stockholders present at any meeting may, by majority vote, adjourn the meeting from time to time to a later day or hour or to another place.The stockholders entitled to vote at any meeting at which a quorum is not present in person or represented by proxy may so adjourn the meeting until a quorum shall be present or represented.If any adjournment is for more than 30 days, or if after adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting.Otherwise, notice of any adjourned meeting need not be given if the time and place thereof are announced at the meeting at which the adjournment is taken.At an adjourned meeting at which a quorum is present or represented by proxy, any business may be transacted which might have been transacted at the meeting as originally convened. 2 Section2.08Voting. (a) Except as otherwise provided in the Certificate of Incorporation, each stockholder entitled to vote at any meeting of stockholders shall have one vote for each share of stock having voting power upon the matter in question that is held by such stockholder and registered in the stockholder’s name on the books of the Corporation as of the applicable record date.Shares of its own stock belonging to the Corporation or to another corporation, if a majority of the shares entitled to vote in the election of directors of such other corporation is held, directly or indirectly, by the Corporation, shall neither be entitled to vote nor be counted for quorum purposes; provided, however, that the foregoing shall not limit the right of the Corporation to vote stock, including but not limited to its own stock, held by it in a fiduciary capacity. (b) The vote upon any election or question before a meeting, other than the election of directors, need not be by written ballot, and need not be conducted by inspectors, unless otherwise determined by the Board of Directors or the officer presiding at the meeting or otherwise provided in Section 2.13.All such elections and questions at a meeting shall be decided by a majority vote of the shares entitled to vote on the subject matter, the holders of which are present in person or represented by proxy at the meeting at the time of the vote, except where otherwise required by the laws of Delaware, the Certificate of Incorporation or these By-Laws. (c) Each director to be elected by stockholders shall be elected by the vote of the majority of the votes cast at any meeting for the election of directors at which a quorum is present, provided that if the number of nominees exceeds the number of directors to be elected, the directors shall be elected by the vote of a plurality of the shares represented in person or by proxy at such meeting and entitled to vote on the election of directors.For purposes of this Section 2.08(c), a majority of votes cast shall mean that the number of shares voted “for” a director’s election exceeds fifty percent (50%) of the number of votes cast with respect to that director’s election.For purposes of this Section 2.08(c), votes cast shall include votes to withhold authority in each case and exclude abstentions and broker non-votes. (d) If a director has resigned and his or her resignation is accepted by the Board of Directors, or if a nominee for director is not elected and the nominee is not an incumbent director, then the Board of Directors, in its sole discretion, may fill any resulting vacancy pursuant to the provisions of Section 3.03 or may decrease the size of the Board of Directors pursuant to the provisions of Section 3.02. Section2.09Proxies. (a)Each stockholder entitled to vote at a meeting of stockholders may authorize another person or persons to act for him or her by proxy by an instrument executed in writing, provided that no such proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period.A stockholder may revoke any proxy that is not irrevocable by attending the meeting and voting in person or by filing with the Secretary of the Corporation an instrument in writing revoking the proxy or another duly executed proxy bearing a later date.A duly executed proxy shall be irrevocable if it states that it is irrevocable and if, 3 and only as long as, it is coupled with an interest sufficient in law to support an irrevocable power. (b)
